Title: To George Washington from Lachlan McIntosh, 20 December 1783
From: McIntosh, Lachlan
To: Washington, George


                        
                            Sir.
                            Savannah 20th Decem: 1783.
                        
                        I was honored yesterday by your Excellency’s favor of the 24th October. and have directed the secretary of
                            our State Association of the Cincinnati to Copy such extracts from the minutes of our proceedings as will give you all the
                            information you require, which he will inclose herewith, as I am obliged to go out in the Country.
                        The reason I have not done myself the honor of writing to your Excelly Before upon this subject is, that we were not informed of your
                            Acceptance of the appointment of President General of the Society, and some envious persons had asserted that you refused
                            it, which made me at a loss who to direct to, as such, but for the deficiency, as well as to commence that communication
                            and correspondence recommended in the original Institution with our Sister Society, in the Neighbouring States, I have
                            transmitted Copys of our proceedings to those of South & North Carolina and Virginia, and expected by that Means
                            they would be conveyed through the other States.
                        I have only to request your Excellency will inform me in time of the place of the General Meeting in May next, as
                            we are at such a distance. and have the Honor to be Yr Excellencys, most obedt humble Servant
                        
                            Lachn McIntosh.
                        
                    